 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDMorey La Rue Supply Service, Inc., andMorey La Rue Laundry Company'andLocal 284,Laundry and Dry CleaningInternational Union,AFL-CIO,Petitioner.Case 22-RC-3419May 31,1967DECISION ON REVIEW AND DIRECTION OFELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERS BROWNAND JENKINSOn October 18, 1966, the Regional Director forRegion 22 issued a Decision and Order in which hedismissed the instant petition on the ground that theunit petitioned for was inappropriate. Thereafter, inaccordance with Section 102.67 of the NationalLabor Relations Board Rules and Regulations,Series 8, as amended, the Petitioner filed a timelyrequest for review of the Regional Director'sDecision on the ground that the Regional Directordeparted from officially reported Board precedentand policy.On January 9, 1967, the National Labor RelationsBoard by telegraphic order granted the request forreview.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has considered the entire record in thecasewith respect to theissuesunder review,including the positions of the parties, and makes thefollowing findings:The Petitioner seeks to represent a unit ofproduction employees employed by Morey La RueSupplyService,Inc.,hereincalledSupplyCompany,atitsLinden,New Jersey, plant,excludingwatchmen, truckdrivers,maintenanceemployees,officeclericalemployees,andprofessional employees, guards, and supervisors asdefined in the Act. The Employer contends that theonly appropriateunitmustinclude all productionemployees of both Supply Company and Morey LaRue Laundry Company, herein called LaundryCompany,at itsLinden and Morristown, NewJersey,plants,togetherwith all employees atLaundry Company's retail stores, package units, and'The name ofthe Employer appears as amended at thehearing.2TheRegional Directorfound that Laundry Company andSupply Companyconstitute a single employer The Petitioner hasnot requested review of this finding.3 Laundry Companyhas a laundering and drycleaning plant atMorristown,New Jersey,which has33 employees performingessentially the same work as that of theLaundry Companyemployees at its Linden plant In addition,Laundry Company haspackage units at Somerville,Eatontown,Madison, and Brickdepots located in northern New Jersey and easternPennsylvania, cafeteria employees, and relay andtractor-trailer drivers, but excluding office clericalemployees,routesalesmen,andprofessionalemployees, guards, and supervisors as defined in theAct. The Regional Director found that a unit limitedto the employees of Supply Company was too narrowin scope to be appropriate.Supply Company is engaged in the business ofsupplying uniforms to industrial concerns, primarilyon a rental basis. Laundry Company provides familylaundry services through retail outlets and homedelivery and pickup services. Laundry Companyalso does all the laundering and cleaning of uniformsfor Supply Company.2Supply Company's only plant is located in aseparate building on the same tract of land inLinden,New Jersey, as Laundry Company'slaundering and drycleaning plants, administrativeoffices, and cafeteria.3 The building that housesSupply Company also has Laundry Company'ssupply stockroom where processing material such asdrycleaning hangers and garment bags are stored,but thereisnoindication in the record that anyLaundryCompany employeeworks in thestockroom.Uniforms rented from Supply Company or ownedby its industrial accounts are sorted, inspected,identified, repaired, folded, and packaged by SupplyCompany's 15 employees. The uniforms are thenloaded onto trucks by Supply Company's five routedrivers who are, at present, represented by LocalNo. 37 affiliated with the International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America, herein called Local 37. Thedriversmake deliveries and also pick up soileduniforms which they bring to Laundry Company'sloading docks. After the uniforms are cleaned byLaundry Company employees, they are brought byLaundry Company employees to Supply Company,thereby completing the cycle. With the exception ofthose instances where Laundry Company employeesbring them laundered uniforms, Supply Companyemployees apparently have little or no contact withLaundry Company employees while both groups areat work.Althoughnone of the jobs performed byemployees of both companies requires more than afew hours' training, the work of each of theapproximately 210 Laundry Company productionemployees is more specialized than that of theTownship, all in New Jersey, each of which combines a retailstorewith laundry and drycleaning facilitiesThese unitsaltogetherhave 19 employeesperforming laundering anddrycleaningwork Laundry Company alsohas 36 retail stores innorthernNew Jerseyand in thevicinity ofEaston, Pennsylvania,employing altogether 73 sales girls,and distribution depots forthese stores in Neptune,New Jersey,and Easton, PennsylvaniaEleven relay drivers transport familylaundry items among thelaundry plants, the distribution depots, theretail stores,and thepackaging units.165 NLRB No. 13 MOREY LA RUE SUPPLY SERVICESupplyCompany employees.Thus,LaundryCompany employees generally spend all their timeworking on one operation such as shirt pressing,folding,oridentification.SupplyCompanyemployees each day may perform a variety of dutiesincludingsorting, inspecting,and folding.Thegreater degree of specialization and larger volume ofbusiness at Laundry Company is reflected in thewages of the employees of each company. Althoughthe base wage rate for most employees of bothcompaniesis the same, many employees of LaundryCompany areon an incentivewage system and thusmay earn more than employees at Supply Company,none of whom works under an incentive program.Hours of work also may differ. All Supply Companyandmany Laundry Company employees workduring the day, but Laundry Company employeesengaged inseparatingindustrialuniforms from acomplete washer load and in pressing the uniformsregularly workon a nightshift.Supply Companyemployees also wear different colored uniforms fromthoseworn by Laundry Company. Employees ofboth companiesuse the sameemployee facilities,have identical fringe benefits, and punch the sametimeclock.There is no regular employeeinterchangebetween the two companies. In emergencysituations,when Supply Company employees are illor otherwise absent from work, Laundry Companyemployees may be temporarily transferred to SupplyCompany for the duration of the emergency. SupplyCompany employees are never temporarilytransferred to Laundry Company.Payroll records for bothcompaniesare kept at theLaundryCompanymainofficeandcertainbookkeeping work for bothcompaniesis performedthere.A singlepersonneldirector interviewsapplicants for jobs and then directs them to either aLaundryCompanydepartmentorSupplyCompany-wherever they are' needed. However,Supply Company has its own manager who occupiesan office in the Supply Company building and has aclerical employee working for him. Themanager hasthe authority to discipline or discharge employeesand, along with a floorlady, directs the work of theSupply Company employees.Thereisno bargaininghistory for the requestedemployees. However, in 1966, in Case 22-RC-3336,4the Regional Director directedan election in a unitlimited to the five Supply Company route drivers.Contrary to thepositiontaken by the employer inthat case, the Regional Director excluded,inter alia,67 route drivers of Laundry Company who operatedthe sametype of vehicle as, and had overallearningscomparable to, the Supply Company route drivers.The Regional Director relied,interalia,on the4Not published in NLRBvolumes.sThe Black and Decker Manufacturing Company,147 NLRB825,828 See alsoWelsh Co, 146 NLRB 713, 715.6Black andDecker Mfg Co , supra.149differences in the mode of payment for the twogroups of drivers, their separate supervision, and thelack of evidence of employee interchange, andconcluded that "the route drivers employed bySupply Company have a sufficiently distinguishablecommunity of interest ... to warrant their separaterepresentation. . . ." No party filed a request forreview of the Regional Director's Decision. OnSeptember 20, 1966, after an election among theSupply Company drivers, Local 37 was certified astheircollective-bargainingrepresentative;thedrivers are currently represented by Local 37.Relying primarily on the "integrated nature" oftheSupplyCompany and Laundry Companyproduction operations, the Regional Director hereconcluded that a unit limited to the Supply Companyproduction employees was not appropriate.We do not agree. The Board has held that "asingle-plantunit ispresumptively appropriate absenta bargaining history in a more comprehensive unit ora functional integration so severe as to negate theidentity of a single-plant unit."' Thus, even wherethere was considerable product integration betweentwo plants, the Board held that one of the two plantscould constitute a separate appropriate unit if therequested plant retained a substantial degree ofautonomy.fi Here, too, the facts do not reveal such adegree of integration of the Laundry Company andSupply Company operations as would warrant ourrejectionof the requested Supply Companyproductionunit.7The Supply Company employees:(1) are separately supervised by a manager who maydiscipline and discharge them; (2) have a differentwage system or hours of work from a substantialnumber of the Laundry Company employees; (3) donot interchange with Laundry Company employeesand have little or no contact with them while bothgroups are at work; (4) generally do work which isnot as specialized as that of each Laundry Companyemployee; and (5) work in a building which isseparatefrom the buildingswhereLaundryCompany employees work. Furthermore, we notethat there is no bargaining history in a broader unitand that the only represented employees of eithercompany are in a unit limited to the SupplyCompany. We note, also, that no labor organizationis seeking to represent a more comprehensive unit.In view of the foregoing, we find that a unit limited tothe production employees of Supply Company isappropriate.Accordingly, we find, contrary to the RegionalDirector, that a question affecting commerce existsconcerning the representation of certain employeesof the Employer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act, and that thefollowing employees of the Employer constitute ar In Case 22-RC-3336, discussedsupra,theRegionalDirectorlikewisefound sufficient basis forseparatingtheSupplyCompanyroutedrivers fromtheir counterpartsatLaundryCompany.299-352 0-70-11 150DECISIONSOF NATIONALLABOR RELATIONS BOARDunitappropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:All production employees of Morey La Rue SupplyService, Inc., at its Linden,New Jersey,plant,excluding watchmen,route drivers,maintenance9An election eligibility list,containing the names andaddresses of all the eligible voters, must be filed by the Employerwith the Regional Director for Region 22 within 7 days after thedate of this Decision on Review and Direction of Election TheRegional Director shall make the list available to all parties to theemployees,officeclericalemployees,andprofessional employees, guards, and supervisors asdefined in the Act.[Text of Direction of Election" omitted frompublication.]electionNoextension of time to file this listshall be granted bytheRegionalDirector except in extraordinarycircumstances.Failure tocomply withthis requirementshall be grounds forsetting aside the electionwheneverproper objectionsare filed.Excelsior Underwear Inc, 156 NLRB 1236.